Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2021.
Applicant’s election without traverse of 1-11, and 13 in the reply filed on 12/30/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Buttet et al. (US 2009/0243007 A1; hereinafter Buttet) in view of Sukegawa et al. (US 2013/0221461 A1; hereinafter Sukegawa).

Regarding Claim 1, Buttet (Fig.4) discloses a tunnel barrier layer (16/18) comprising: 
a non-magnetic oxide ([0022]-[0025]; [0037]), 

Sukegawa ([0019]-[0023]) discloses both ordered spinel and disordered spinel material as a barrier layer.
Therefore it would have been obvious in the art before the filling of the application to substitute the oxide layers in the barrier layer of Buttet with the barrier layer oxide layers (any desired ones; ordered or disordered spinel structures) of Sukegawa since choosing a desired oxide as a barrier layer would result in a less lattice constant mismatch and as a result excellent bias voltage dependence of TMR value can be realized (see Sukegawa [0020]).
Regarding Claim 2, Buttet in view of Sukegawa as applied in claim 1, Sukegawa ([0019]; [0021]; [0045]) discloses wherein a lattice constant of the disordered spinel structure is substantially half of a lattice constant of the ordered spinel 10structure.  
Regarding Claim 3, Buttet in view of Sukegawa as applied in claim 1, Sukegawa (Figs. 4A-D, Fig.8; [0040], [0077]-[0078]) discloses two or more of a first portion indicating a first electron beam pattern, a second portion indicating a second electron beam pattern, and a third portion indicating a first 15pseudo electron beam pattern, in nano-electron beam diffraction using a transmission electron microscope.  
Regarding Claim 4, Buttet in view of Sukegawa as applied in claim 1, Sukegawa (Figs. 4A-D, Fig.8; [0040], [0077]-[0078]) discloses of a third portion indicating the first pseudo electron beam pattern in nano-electron beam diffraction using a 20transmission electron microscope.  
Regarding Claim 5, Buttet in view of Sukegawa as applied in claim 1, Buttet ([0033]) discloses wherein a ratio of the ordered spinel structure is 10% or more and 90% or less (Buttet discloses 2 layers of oxides 16 and 18 stack on each other and it also discloses that one is 60% and the other is 40% of the total oxide layer; on the other hand using the teaching of Sukegawa to substitute the oxide material with ordered and notordered spinel structure it would be obvious to teach the claimed percentage).  
Regarding Claim 256, , Buttet in view of Sukegawa as applied in claim 1, Buttet ([0033]) discloses wherein a ratio of the ordered spinel33 structure is 20% or more and 80% or less (Buttet discloses 2 layers of oxides 16 and 18 stack on each other and it also discloses that one is 60% and the other is 40% of the total oxide layer; on the other hand using the teaching of Sukegawa to substitute the oxide material with ordered and notordered spinel structure it would be obvious to teach the claimed percentage).    
Regarding Claim 7, Buttet in view of Sukegawa as applied in claim 1, Sukegawa ([0019]) discloses wherein the non-magnetic oxide includes Mg and at least one of Al and Ga.  
Regarding Claim 8, Buttet in view of Sukegawa as applied in claim 1, Sukegawa ([0019]; [0053]-[0054]) discloses an oxide containing Mg and Ga, and an oxide containing Mg and Al, wherein the oxide containing Mg and Ga has the ordered spinel structure, and the oxide containing Mg and Al has the disordered spinel structure.  
Regarding Claim 9, Buttet in view of Sukegawa as applied in claim 1, Sukegawa ([0042], [0060]-[0062]) discloses an orientation direction of the crystal is a (001) orientation.  
Regarding Claim 10, Buttet in view of Sukegawa as applied in claim 1, discloses A magnetoresistance effect element comprising:  15the tunnel barrier layer according to claim 1; Sukegawa (Fig.3; [0056]) discloses and a first ferromagnetic layer (3) and a second ferromagnetic layer (5) sandwiching the tunnel barrier layer (4) in a thickness direction.  
Regarding Claim 11, Buttet in view of Sukegawa as applied in claim 10, Sukegawa ([0064]-[0065]) discloses wherein at least one of 20the first ferromagnetic layer (3) and the second ferromagnetic layer (5) contains an Fe element.  
Regarding Claim 13, Buttet (Fig.4) discloses an insulating layer comprising: a non-magnetic oxide, (16/18) ([0022]-[0025]; [0037]), 
Buttet does not particularly disclose 5wherein a crystal structure of the insulating layer includes both an ordered spinel structure and a disordered spinel structure.  
Sukegawa ([0019]-[0023]) discloses both ordered spinel and disordered spinel material as a barrier layer.
Therefore it would have been obvious in the art before the filling of the application to substitute the oxide layers in the insulating layer of Buttet with the insulating layers (any desired ones; ordered or disordered spinel structures) of Sukegawa since choosing a desired oxide as a barrier layer would result in a less lattice constant mismatch and as a result excellent bias voltage dependence of TMR value can be realized (see Sukegawa [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898                                                                                                                                                                                                        
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 7, 2022